          Case 1:21-cv-00088-RA Document 11 Filed 04/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       April 6, 2021

VIA ECF                                                                  Application granted. The initial pretrial
Hon. Ronnie Abrams                                                       conference is hereby adjourned until July
United States District Judge                                             23, 2021 at 3:00 p.m.
United States District Court
40 Foley Square                                                                                   SO ORDERED.
New York, New York 10007
                                                                                    ________________________
       Re:     Hu v. Wolf, et al., No. 21 Civ. 88 (RA)
                                                                                           Hon. Ronnie Abrams
Dear Judge Abrams:                                                                                April 7, 2021

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her
Refugee/Asylee Relative Petition (Form I-730). On behalf of the government, I write to
respectfully request an on-consent two-month extension of time for the government to respond to
the complaint (i.e., from May 12 to July 12, 2021) and to adjourn the May 21, 2021 conference.

         The extension and adjournment are requested because USCIS has issued interview notices
regarding the Form I-730 (as well as a related Application to Register Permanent Residence or
Adjust Status (Form I-485)) for May 10, 2021. The additional time will thus allow USCIS to
conduct the interviews and determine next steps, including potentially taking adjudicative action,
which could render this case moot. If the Court grants the request, the parties respectfully request
that the initial conference be rescheduled to the week of July 19, 2021, or thereafter. This is the
first request for an extension of the government’s time to respond to the complaint and the second
request to adjourn the initial conference. 1 The plaintiff consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)


1
 On March 18, 2021, the government requested that the March 26, 2021 initial conference be
adjourned in light of the May 12 date for the government to respond to the complaint. See ECF
No. 8. The Court granted the request. See ECF No. 9.
